Name: Commission Regulation (EEC) No 1044/81 of 15 April 1981 re-establishing intervention buying in of beef in Belgium, Italy, Luxembourg and the United Kingdom
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4. 81 Official Journal of the European Communities No L 105/33 COMMISSION REGULATION (EEC) No 1044/81 of 15 April 1981 re-establishing intervention buying in of beef in Belgium, Italy, Luxembourg and the United Kingdom in for these qualities must recommence in accordance with Article 3 (2) of Regulation (EEC) No 898/81 (5), HAS ADOPTED THIS REGULATION : Article 1 Buying in by the intervention agencies of Belgium, Italy, Luxembourg and the United Kingdom shall recommence on 21 April 1981 for the following quali ­ ties : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 6 (4) (b) thereof, Whereas intervention buying in was suspended by Commission Regulations (EEC) No 1 244/78 (2), (EEC) No 2728/80 (3 ) and (EEC) No 748 /81 (4 ) ; Whereas the market prices for 'Boeufs 55 % and taureaux 55 % ' in Belgium, for 'Vitelloni 1 and 2' in Italy, for 'Boeufs and taureaux extra' in Luxembourg and for 'Steers L/M, L/H and T' in Northern Ireland had returned to a level below the maximum buying price for these qualities ; whereas intervention buying  Belgium : BÃ ufs 55 % ; Taureaux 55 % ;  Italy : Vitelloni 1 and 2 ;  Luxembourg : BÃ ufs and Taureaux extra ;  Northern Ireland : Steers L/M, L/H and T. Article 2 This Regulation shall enter into force on 21 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p . 24 . (J OJ No L 154, 10 . 6 . 1978 , p . 13 . (3 ) OJ No L 281 , 25 . 10 . 1980, p . 22. : ( «) OJ No L 79, 25 . 3 . 1981 , p . 6 . ( ») OJ No L 90, 4 . 4. 1981 , p . 24 .